

EXHIBIT 10.2


THIRD AMENDMENT TO
SHARE PURCHASE AGREEMENT




This Third Amendment (“Third Amendment”) is made as of this 13th day of
December, 2007, by and between ICC WORLDWIDE, INC. (formerly Torbay Holdings,
Inc.) a Delaware corporation (the “Issuer” or the “Company”) and THE BLACK
DIAMOND FUND, LLLP, a Minnesota limited liability limited partnership (the
“Buyer”).


WITNESSETH:


WHEREAS, the Issuer and the Buyer entered into a Share Purchase Agreement (the
“Original Agreement”) dated June 29, 2007 in which the Issuer sold preferred
stock and common stock to the Buyer; and


WHEREAS, the Original Agreement was amended by a First Amendment dated July 24,
2007 (the “First Amendment”) to clarify certain representations and terms of
that Agreement following the signing of the Original Agreement


WHEREAS, the Original Agreement was further amended by a Second Amendment dated
September 28, 2007 (the “Second Amendment”) to change the Put Option held by
Black Diamond under the Original Agreement and to swap the Series B preferred
stock for the Series C preferred stock which had more favorable preferences over
the Series B stock (the Original Agreement, as amended by the First Amendment
and the Second Amendment is hereinafter referred to as the “Existing
Agreement”); and


WHEREAS, the Issuer and Buyer now seek to further amend the Existing Agreement
to provide for the additional sale of common stock and preferred stock to Buyer
in the amount of $250,000 on the essentially same terms and conditions as the
Existing Agreement,


NOW, THEREFORE, the Issuer and the Buyer hereby amend the Existing Agreement as
follows:


1) Paragraph 3.1 is amended by being deleted in its entirety and replaced with


3.1 Purchase and Sale of Shares.


3.1.1 Issuer shall transfer and convey to Buyer and Buyer shall purchase from
Issuer subject to the terms and conditions hereinafter set forth, a total of
8,554,557 super-voting preferred shares (the “Series C Preferred Stock”), with
each share of Series C Preferred Stock holding sixty times the voting rights of
a single share of common stock, such that if a share of common stock has one
vote, a share of Series C Preferred Stock has 60 votes. Such transfer and
conveyance is contingent upon the Delaware Secretary of State’s approval of the
Certificate of Designations for a total of 10,000,000 shares of the Company’s
preferred stock as Series C preferred stock with the preferences noted above.



--------------------------------------------------------------------------------



3.1.2  Issuer shall transfer and convey to Buyer and Buyer shall purchase from
Issuer subject to the terms and conditions hereinafter set forth, a total of
39,921,244 shares of Company common Stock (the “Common Stock”).


2) Paragraph 3.2 is amended by being deleted in its entirety and replaced with


3.2 Purchase Price. As consideration for the sale of the Shares by Issuer to
Buyer and the performance by Issuer of all of the terms and conditions of this
Agreement, Buyer shall pay to Issuer the total sum of up to Two Million and
Twenty Eight Thousand Dollars ($2,028,000) payable in cash or by cashier’s or
certified check or by wire transfer. Of this total, $616,384 is to purchase the
preferred shares in paragraph 3.1.1 above and $1,411,616 is to purchase of the
common shares in paragraph 3.1.2 above.


3) Paragraph 3.4.1 is deleted in its entirety and replace as follows:


3.4.1. Starting in the third calendar quarter of 2008, the Company will set
aside for the purchase from the Buyer of shares of Series C Preferred Stock
pursuant to Paragraph 3.4.2, twenty three percent (23.0%) of its positive net
income before income taxes as reported in the Company’s Form 10-QSB or Form
10-KSB as required to be filed by SEC regulations for the calendar quarter for
which the election by Buyer is made.




IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
the day and year first above written.


Buyer:
Issuer:
   
/s/ Brandon Goulding
/s/ Richard K Lauer
Brandon Goulding, Investment Advisor
Richard K Lauer, President
The Black Diamond Fund, LLLP
ICC Worldwide, Inc.




--------------------------------------------------------------------------------

